DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 1C, the cross-section (B-B) should show the second exhaust pipe (7) and the outlet structure (4), not the inlet structure (3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  The claims are replete with redundant claim language.  The Office suggests amending the claims as restated below with respect to the art-based rejection of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 2
This claim recites the limitation “the inside of the exhaust gas converter body structure” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 3
This claim recites the limitation “the inside of the exhaust gas converter body structure” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 5
This claim repeatedly recites the phrase “at a distance” which is a subjective phrase and, thus, renders the claim indefinite.

In Reference to Claim 8
This claim recites the limitations “the pipe and inlet joint coupling geometries” and “the pipe and inlet joint” which lack sufficient antecedent basis in the claim.  The Office shall interpret this claim to have been intended by application to depend from claim 7.
In Reference to Claim 9
This claim recites the limitation “the inside of the exhaust gas converter body structure” which lacks sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0226101 to Nishimura et al. (Nishimura).
Nishimura teaches (see Nishimura and Fig. 13 as annotated by the Examiner below):
In Reference to Claim 1
An exhaust gas converter body structure comprising:
An inlet structure (Fig. 13 – reference character 34);
An outlet structure (35); and
A main body (33) configured to house an exhaust gas converter (31) between the inlet structure and the outlet structure, the inlet structure and the main body including complementary first joint coupling geometries so as to engage each other at a first joint (J1), and the outlet structure and the main body including complementary second joint coupling geometries so to as to engage each other at a second joint (J2),
Wherein:
The first joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the first joint; and/or
The second joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the second joint (as seen from Fig. 13).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein:
The first joint coupling geometries comprise a first joint coupling geometry of the inlet structure including at least one protrusion extending towards the main body; a recess extending away from the main body; at least one groove (Fig. 13 – reference character G1i) 
The first joint coupling geometries comprise a first joint coupling geometry of the main body including at least one protrusion extending towards the inlet structure; a recess extending away from the inlet structure; at least one groove extending away from the inlet structure; at least one protrusion (P1m) extending towards an outer surface of the inlet structure; a recess extending towards an inner surface of the inlet structure; and/or at least one opening;
The second joint coupling geometries comprise a second joint coupling geometry of the outlet structure including at least one protrusion extending towards the main body; a recess extending away from the main body; at least one groove (G2o) extending away from the main body; at least one protrusion extending towards the outer surface of the main body; a recess extending towards the inner surface of the main body; and/or at least one opening; and/or
The second joint coupling geometries comprise a second joint coupling geometry of the main body including at least one protrusion extending towards the outlet structure; a recess extending away from the outlet structure; at least one groove extending away from the outlet structure; at least one protrusion (P2m) extending towards an outer 
In Reference to Claim 3
In addition to all the limitations of claim 1 discussed above, wherein:
The first joint coupling geometries comprise a first joint coupling geometry of the inlet structure and a first joint coupling geometry of the main body such that:
The first joint coupling geometry of the inlet structure includes at least one protrusion extending towards an outer surface of the main body and the first joint coupling geometry of the main body includes at least one groove extending away from the inlet structure;
The first joint coupling geometry of the inlet structure includes at least one recess extending towards an inner surface of the main body and the first joint coupling geometry of the main body includes at least one groove extending away from the inlet structure; and/or
The first joint coupling geometry of the inlet structure includes at least one groove (Fig. 13 – reference character G1i) extending away from the main body and the first joint coupling geometry of the main body includes at least one protrusion (P1m) extending towards an outer surface of the inlet structure; and/or
The second joint coupling geometries comprise a second joint coupling geometry of the outlet structure and a second joint coupling geometry of the main body such that:

The second joint coupling geometry of the outlet structure includes at least one recess extending towards the inner surface of the main body and the second joint coupling geometry of the main body includes at least one groove extending away from the outlet structure; and/or
The second joint coupling geometry of the outlet structure includes at least one groove (G2o) extending away from the main body and the second joint coupling geometry of the main body includes at least one protrusion (P2m) extending towards an outer surface of the outlet structure.
In Reference to Claim 4
In addition to all the limitations of claim 1 discussed above, wherein:
The main body is reflection-symmetric or rotation symmetric in a region distal from the first joint and the second joint (Fig. 13 – center of main body 33);
The inlet structure is rotationally symmetrical in a region distal from the first joint (center of inlet structure 34); and/or
The outlet structure is rotationally symmetrical in a region distal from the second joint (center of outlet structure 35).
In Reference to Claim 5
In addition to all the limitations of claim 4 discussed above, wherein:
The main body further includes a point-symmetric, axis-symmetric, circular, or elliptical cross-sectional area in a region distal from the first joint and the second joint (Fig. 13 – center area of main body 33);
The inlet structure further includes an asymmetrical cross-sectional area (J3) in a region distal from the first joint; and/or
The outlet structure further includes an asymmetrical cross-sectional area (J4) in a region distal from the second joint.
In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, further comprising:
a first exhaust pipe (Fig. 13 – reference character P1), wherein the inlet structure and the first exhaust pipe include complementary third joint coupling geometries so as to engage each other at a third joint (J3), the third joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13); and/or
a second exhaust pipe (P2), wherein the outlet structure and the second exhaust pipe include complementary fourth joint coupling geometries so as to engage each other at a fourth joint (J4), the fourth joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13).

In Reference to Claim 7
An exhaust gas converter body structure comprising:
An inlet structure (Fig. 13 – reference character 34);
An outlet structure (35); and
A main body (33) configured to house an exhaust gas converter (31) between the inlet structure and the outlet structure;
a first exhaust pipe (P1), wherein the inlet structure and the first exhaust pipe include complementary pipe and inlet joint coupling geometries at a pipe and inlet joint (J3), the pipe and inlet joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13); and/or
a second exhaust pipe (P2), wherein the outlet structure and the second exhaust pipe include complementary pipe and outlet joint coupling geometries at a pipe and outlet joint (J4), the pipe and outlet joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13).
In Reference to Claim 8
In addition to all the limitations of claim 7 discussed above, wherein:
The pipe and inlet joint coupling geometries comprise a pipe and inlet joint coupling geometry of the inlet structure including at least one protrusion extending towards the first exhaust pipe; a recess extending away from the first exhaust pipe; at least one groove (Fig. 13 – reference character G3i) extending away from the first exhaust pipe; 
The pipe and inlet joint coupling geometries comprise a pipe and inlet joint coupling geometry of the first exhaust pipe including at least one protrusion extending towards the inlet structure; a recess extending away from the inlet structure; at least one groove extending away from the inlet structure; at least one protrusion (P3p) extending towards an outer surface of the inlet structure; a recess extending towards an inner surface of the inlet structure; and/or at least one opening;
The pipe and outlet joint coupling geometries comprise a pipe and outlet joint coupling geometry of the outlet structure including at least one protrusion extending towards the second exhaust pipe; a recess extending away from the second exhaust pipe; at least one groove (G4o) extending away from the second exhaust pipe; at least one protrusion extending towards an outer surface of the second exhaust pipe; a recess extending towards an inner surface of the second exhaust pipe; and/or at least one opening; and/or
The pipe and outlet joint coupling geometries comprise a pipe and outlet joint coupling geometry of the second exhaust pipe including at least one protrusion extending towards the outlet structure; a recess extending away from the outlet structure; at least one groove extending P4p) extending towards an outer surface of the outlet structure; a recess extending towards an inner surface of the outlet structure; and/or at least one opening.
In Reference to Claim 9
In addition to all the limitations of claim 7 discussed above, wherein:
The pipe and inlet joint coupling geometries comprise a pipe and inlet joint coupling geometry of the inlet structure and a pipe and inlet joint coupling geometry of the first exhaust pipe such that:
The pipe and inlet joint coupling geometry of the inlet structure includes at least one protrusion extending towards an outer surface of the first exhaust pipe and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one groove extending away from the inlet structure;
The pipe and inlet joint coupling geometry of the inlet structure includes at least one recess extending towards an inner surface of the first exhaust pipe and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one groove extending away from the inlet structure; and/or
The pipe and inlet joint coupling geometry of the inlet structure includes at least one groove (Fig. 13 – reference character G3i) extending away from the first exhaust pipe and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one P3p) extending towards an outer surface of the inlet structure; and/or
The pipe and outlet joint coupling geometries comprise a pipe and outlet joint coupling geometry of the outlet structure and a pipe and outlet joint coupling geometry of the second exhaust pipe such that:
The pipe and outlet joint coupling geometry of the outlet structure includes at least one protrusion extending towards an outer surface of the second exhaust pipe and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one groove extending away from the outlet structure;
The pipe and outlet joint coupling geometry of the outlet structure includes at least one recess extending towards an inner surface of the second exhaust pipe and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one groove extending away from the outlet structure; and/or
The pipe and outlet joint coupling geometry of the outlet structure includes at least one groove (G4o) extending away from the second exhaust pipe and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one protrusion (P4p) extending towards an outer surface of the outlet structure.

In Reference to Claim 10
In addition to all the limitations of claim 7 discussed above, wherein:
The pipe and inlet joint coupling geometries comprise a pipe and inlet joint coupling geometry of the first exhaust pipe such that the first exhaust pipe is reflection-symmetric or rotation symmetric in a region distal from the pipe and inlet joint (Fig. 13 – flanged end of first exhaust pipe P1); and/or
The pipe and outlet joint coupling geometries comprise a pipe and outlet joint coupling geometry of the second exhaust pipe such that the second exhaust pipe is reflection-symmetric or rotation symmetric in a region distal from the pipe and outlet joint (flanged end of second exhaust pipe P2).


    PNG
    media_image1.png
    504
    648
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmidt et al. (US 2014/0096856); Gardner (US 2013/0327417); Tsuchiya et al. (US 2013/0205758); Van Dusen (US 2013/0140807); Saito et al. (US 2011/0120085; US 2010/0269494); Iannarelli et al. (US 2002/0084133); Irving et al. (US 7,238,327); Erion et al. (US 5,633,482); Douglas et al. (US 5,290,974); and Ohya (US 4,397,486) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746